         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 1 of 21



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 Judith Vecchitto,

                        Plaintiff,                        Civil No. 3:19-cv-00726-TOF

 v.

 Andrew Saul, Commissioner of Social
 Security,

                        Defendant.
                                                          August 13, 2020

                              RULING ON PENDING MOTIONS

       The Plaintiff, Judith Vecchitto, appeals the final decision of the Defendant, Andrew Saul,

Commissioner of Social Security (“the Commissioner”), on her application for Title XVI

Supplemental Security Income benefits. This appeal is brought pursuant to 42 U.S.C. § 405(g).

Currently pending are the Plaintiff’s motion to reverse and remand for an award and calculation

of benefits, or in the alternative, for an order reversing and remanding for a new hearing (ECF No.

15), along with the Defendant’s motion to affirm the decision of the Commissioner. (ECF No.

17.) For the reasons explained below, the Plaintiff’s motion to reverse with an order for an award

and calculation of benefits is DENIED, but her alternative motion to reverse and remand for a new

hearing is GRANTED. The Commissioner’s motion to affirm is DENIED. The Commissioner’s

decision is VACATED and REMANDED for proceedings consistent with this decision.

       The Plaintiff raises several arguments on appeal. The scope of this decision is limited,

however, to her arguments arising out of the Administrative Law Judge’s (“ALJ”) failure to obtain

opinions from her treating medical providers. (ECF No. 15-1, at 11-12.) The Commissioner

argues, in substance, that this failure did not amount to a reversible failure to develop the record.
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 2 of 21



(ECF No. 17, at 9.) The Court agrees with the Plaintiff that, under the facts of this case, the ALJ

failed to develop the record by not obtaining treating source opinions. The Court will therefore

remand the case for rehearing, as discussed more fully in Section III below.

I.     APPLICABLE LEGAL PRINCIPLES

       To be considered disabled under the Social Security Act, “a claimant must establish an

‘inability to do any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than [twelve] months.’” Smith v. Berryhill, 740

F. App’x 721, 722 (2d Cir. 2018) (summary order) (quoting 20 C.F.R. § 404.1505(a)). To

determine whether a claimant is disabled, the ALJ follows a familiar five-step evaluation process.

       At Step One, the ALJ determines “whether the claimant is currently engaged in substantial

gainful activity . . . .” McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v.

Astrue, 537 F.3d 117, 120 (2d Cir. 2008)). At Step Two, the ALJ analyzes “whether the claimant

has a severe impairment or combination of impairments . . . .” Id. At Step Three, the ALJ evaluates

whether the claimant’s disability “meets or equals the severity” of one of the specified impairments

listed in the regulations. Id. At Step Four, the ALJ uses a “residual functional capacity”

assessment to determine whether the claimant can perform any of her “past relevant work . . . .”

Id. At Step Five, the ALJ assesses “whether there are significant numbers of jobs in the national

economy that the claimant can perform given the claimant’s residual functional capacity, age,

education, and work experience.” Id. The claimant bears the burden of proving her case at Steps

One through Four. Id. At Step Five, “the burden shift[s] to the Commissioner to show there is

other work that [the claimant] can perform.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443,

445 (2d Cir. 2012) (per curiam).



                                                 2
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 3 of 21



       The Court’s role is to determine whether the Commissioner’s decision is supported by

substantial evidence and free from legal error. “A district court may set aside the Commissioner’s

determination that a claimant is not disabled only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131

(2d Cir. 2000) (internal quotation marks omitted). The decision is supported by substantial

evidence if a “reasonable mind” could look at the record and make the same determination as the

Commissioner. See Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (defining substantial

evidence as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion . . .”) (internal citations omitted). Though the standard is deferential, “[s]ubstantial

evidence is more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009) (internal quotation marks and citations omitted). When the decision is supported

by substantial evidence, the Court defers to the Commissioner’s judgment.               “Where the

Commissioner’s decision rests on adequate findings supported by evidence having rational

probative force, [this Court] will not substitute [its] judgment for that of the Commissioner.” Veino

v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

       The Commissioner’s conclusions of law are not entitled to the same deference. The Court

does not defer to the Commissioner’s decision “[w]here an error of law has been made that might

have affected the disposition of the case.” Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004)

(internal quotation marks omitted). “Even if the Commissioner’s decision is supported by

substantial evidence, legal error alone can be enough to overturn the ALJ’s decision.” Ellington

v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987)).



                                                 3
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 4 of 21



       If a decision is reversed because it contains legal error or is not supported by substantial

evidence, the Court may “either remand for a new hearing or remand for the limited purpose of

calculating benefits.” Henningsen v. Comm’r of Soc. Sec. Admin., 111 F. Supp. 3d 250, 263

(E.D.N.Y. 2015) (internal quotation marks omitted); see also Tejada v. Apfel, 167 F.3d 770, 776

(2d Cir. 1999) (remanding for rehearing but directing Commissioner “to calculate and dispense

SSI benefits” if he could not bear his burden at Step Five). Remand for calculation of benefits is

not appropriate when the record requires further development. “In deciding whether a remand is

the proper remedy, we have stated that where the administrative record contains gaps, remand to

the Commissioner for further development of the evidence is appropriate.” Butts v. Barnhart, 388

F.3d 377, 385 (2d Cir. 2004), as amended on reh’g in part, 416 F.3d 101 (2d Cir. 2005). To award

benefits, a district court must find that, irrespective of the legal error, the record contains

“persuasive proof” of the claimant’s disability and “a remand for further evidentiary proceedings

would serve no purpose.” Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980). A record contains

“persuasive proof” of disability when there is “no apparent basis to conclude” that additional

evidence “might support the Commissioner’s decision.” Rosa v. Callahan, 168 F.3d 72, 83 (2d

Cir. 1999).

II.    BACKGROUND

              A. Facts and Procedural History

       On June 20, 2016, the Plaintiff applied for Supplemental Security Income (“SSI”) benefits.

(R. 128.) On July 30, 2016, she applied for Social Security Disability Insurance (“SSDI”) benefits.

(R. 127.) Her initial applications alleged onset dates in March and December 2010. (R. 273, 280.)

The Plaintiff claimed that she could not work because of depression, anxiety disorder, post-

traumatic stress disorder, essential tremor, neck fusion, gastroesophageal reflux disease (“GERD”)



                                                4
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 5 of 21



and obesity. (R. 335.) The Social Security Administration (“SSA”) denied her applications and

subsequent requests for reconsideration. (R. 166, 171, 178, 182.) The Plaintiff then requested a

hearing before an ALJ. (R. 185.)

       The Plaintiff’s matter was heard by ALJ Alexander Peter Borré. On March 29, 2018 the

hearing briefly commenced, but was continued to allow the Plaintiff’s attorney time to review the

file. (R. 89, 94-95.) The hearing resumed on May 24, 2018. (R. 51.) During the hearing, the

Plaintiff withdrew her SSDI application and amended the disability onset date to June 20, 2016.

(R. 53-54.) On June 20, 2018, the ALJ delivered an unfavorable decision. (R. 42.) The Plaintiff

then submitted an appeal to the Appeals Council. (R. 268.) The Appeals Council affirmed the

ALJ’s decision (R. 1-4) and the Plaintiff timely appealed to this Court. She filed a motion to

reverse and/or remand on October 14, 2019. (ECF No. 15.) The Commissioner filed his motion

to affirm on December 16, 2019. (ECF No. 17.)

       Portions of the Plaintiff’s medical history will be set forth below, as necessary to explain

the Court’s decision.

           B. The ALJ’s Decision

       At Step One, the ALJ found that the Plaintiff has not engaged in substantial gainful activity

since the alleged onset date of June 20, 2016. (R. 32.) At Step Two, the ALJ found that she

suffered from the severe impairments of cervical degenerative disc disease, essential tremor, major

depressive disorder, post-traumatic stress disorder and obsessive-compulsive disorder. (Id.) The

ALJ also found that the Plaintiff’s GERD and alcohol abuse were “nonsevere” impairments that

did not “result in more than minimal work related limitations.” (R. 32-33.) At Step Three, the

ALJ found that the Plaintiff’s impairments or combination of impairments do not meet or equal a




                                                 5
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 6 of 21



listed disability enumerated in 20 C.F.R. § 404, Subpart P., App. 1. (R. 33.) Next, the ALJ

determined that the Plaintiff retained the following residual functional capacity:

       [T]o perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       no climbing of ladders, ropes or scaffolds; no exposure to hazards such as open,
       moving machinery and unprotected heights; occasional crawling; frequent climbing
       of ramps and stairs, frequent balancing, stooping, kneeling and crouching;
       occasional overhead reaching bilaterally; frequent fingering and handling
       bilaterally; and she is limited to simple, repetitive tasks; in an environment with
       occasional interactions with the public, coworkers, supervisors and no teamwork or
       collaborative tasks.

(R. 35, 35-40.)

       At Step Four, the ALJ Found that the Plaintiff was capable of performing her past relevant

work as a baker’s helper. (R. 41.) Accordingly, the ALJ determined that the Plaintiff was not

disabled from the alleged onset date of June 20, 2016. (Id.)

III.   DISCUSSION

       The Plaintiff argues that the ALJ erred in five ways: (1) failing to obtain opinion evidence

from her treating physicians; (2) failing to incorporate the opinions of state agency doctors to

whom the “greatest evidentiary weight” was assigned in the RFC determination; (3) leaving an

obvious gap in the record by failing to obtain certain medical records; (4) omitting “multiple

factors” from the RFC determination; and (5) failing to develop the vocational evidence. (ECF

No. 15-1, at 2.) For the following reasons, the Court finds that under the facts of this case, the

ALJ erred by not obtaining medical source opinions from the Plaintiff’s treating providers. The

Court therefore reverses and remands the Commissioner’s decision without addressing the

remaining arguments.

           A. The ALJ’s Failure to Obtain Treating Source Opinions

       Where, as here, the claimant filed her claim before March 20, 2017, the Social Security

regulations ordinarily obliged the Commissioner to obtain opinion evidence from a claimant’s


                                                 6
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 7 of 21



treating providers. “Indeed, the plain text of the regulation [in force before March 20, 2017] does

not appear to be conditional or hortatory: it states that the Commissioner ‘will request a medical

source statement’ containing an opinion regarding the claimant’s residual capacity.” Tankisi v.

Comm’r of Soc. Sec., 521 F. App’x 29, 33 (2d Cir. 2013) (summary order) (citing 20 C.F.R. §§

404.1513(b)(6), 416.913(b)(6)).

       Even so, failure to obtain opinion evidence from the claimant’s treating providers does not

necessarily invalidate the ALJ’s decision. When the record “contains sufficient evidence from

which an ALJ can assess the petitioner’s residual functional capacity,” id. at 34, the failure to

obtain medical source opinion evidence is not “per se error.” Sanchez v. Colvin, No. 13-CIV-6303

(PAE), 2015 WL 736102, at *5 (S.D.N.Y. Feb. 20, 2015); see also Sinclair v. Saul, No. 3:18-CV-

00656 (RMS), 2019 WL 3284793, at *7 (D. Conn. Jul. 22, 2019) (same). Stated differently, when

the ALJ possesses an “extensive medical record,” the lack of medical opinion evidence does not

automatically create an obvious gap in the record that “necessitate[s] remand.” Swiantek v.

Comm’r of Soc. Sec., 588 F. App’x 82, 84 (2d Cir. 2015) (summary order).1

       A medical record that lacks a treating source opinion can nevertheless be “sufficient” when

its other evidence permits an assessment of the claimant’s impairments and residual functional

capacity. “The critical point” is that the claimant’s medical records must contain “the sorts of

nuanced descriptions and assessments that would permit an outside reviewer to thoughtfully

consider the extent and nature” of her impairments and “their impact on her RFC.” Sanchez, 2015

WL 736102 at *8. When the medical records discuss only the claimant’s illnesses and how to

treat them, without offering “insight into how her impairments affect or do not affect her ability to




1
       Additionally, an ALJ’s “conclusions would not be defective” when she requests opinions
from a claimant’s treating providers and those sources “refused.” Tankisi, 521 F. App’x at 33-34.
                                                 7
          Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 8 of 21



work, or her ability to undertake her activities of everyday life,” the ALJ’s duty to request a

medical source statement is ordinarily triggered. Guillen v. Berryhill, 697 F. App’x 107, 109 (2d

Cir. 2017) (summary order).

         The question presented here is whether the record contains evidence “sufficient” to excuse

the absence of opinions from the claimant’s treating physicians. In other words, the Court must

assess “whether, given the specific facts of this case, the administrative record before the ALJ

. . . although lacking the opinion of [a] treating physician, was sufficiently comprehensive to

permit an informed finding by the ALJ.” Sanchez, 2015 WL 736102, at *6 (internal quotation

marks and citation omitted). This question “focuses on circumstances of the particular case, the

comprehensiveness of the administrative record, and, at core, whether an ALJ could reach an

informed decision based on the record.” Id. at *5 (citing Tankisi, 521 F. App’x. at 33); see also

Moreau v. Berryhill, No. 3:17-CV-00396 (JCH), 2018 WL 1316197, at *7 (D. Conn. Mar. 14,

2018).

         In this case, the Plaintiff argues that the ALJ failed to develop the record by not obtaining

“any opinion evidence” from her “many own doctors” including “mental health treatment

providers or neurologists.” (ECF No. 15-1, at 11.) The Commissioner does not dispute that the

ALJ failed to obtain this evidence, nor does he claim that the claimant’s treating providers

“refused” the few requests that had been made by a state agency.2 Instead, he argues that the

“record before the ALJ” was otherwise “more than adequate,” and references opinion evidence by




2
        The State of Connecticut’s Bureau of Rehabilitation Services sought medical source
statements from the Plaintiff’s neurologist (R. 510) and principal mental health provider. (R. 733-
36.) So far as the record discloses, neither one responded. While the lack of a treating source
opinion can be excused if the ALJ “requested opinions from medical sources and the medical
sources refused,” Tankisi, 521 F. App’x at 33-34, in this case the Commissioner does not argue
that the Plaintiff’s treating providers “refused” to provide opinions within the meaning of Tankisi.
                                                   8
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 9 of 21



consulting and non-consulting state agency physicians. (ECF No. 17, at 9.) The Court agrees with

the Plaintiff that, under the facts of this case, the ALJ should have sought opinions from her treating

providers with respect to her physical and mental impairments.

                    i. Physical Impairments

       As applied to this case, the legal principles in Tankisi and Guillen support the Plaintiff’s

argument that the ALJ was required to obtain opinion evidence from her treating providers. After

acknowledging that the administrative record did not include opinions from “providers who

provided work related limitations,” the ALJ explained that his RFC determination was supported

by: (1) underlying medical treatment notes; (2) opinions of non-examining state agency

consultants; and (3) the Plaintiff’s testimony and other reports as to her activities of daily living.

(R. 39.) There is no evidence in the record that the ALJ attempted to obtain any medical opinions

in connection with the physical RFC determination. The “specific facts of this case,” however, do

not support the conclusion that the administrative record—including the medical records, non-

examining opinions and activities of daily living—was “sufficiently comprehensive to permit an

informed finding by the ALJ.” Sanchez, 2015 WL 736102, at *6 (internal quotations omitted).

                           a. Medical Records

       The records of the plaintiff’s physical maladies are not “voluminous.” Tankisi, 521 F.

App’x at 34. Although there are nearly 1,000 total pages of medical records (R. 406-1382), only

a small portion of these records contain substantive medical data related to her physical

impairments.    This distinction is significant because the record may seem extensive on a

“superficial level,” however, the “real import lies in what those 1,000 pages say, not the mere fact

the records exist.” Holt v. Colvin, No. 3:16-CV-01971 (VLB), 2018 WL 1293095, at *7 (D. Conn.

Mar. 13, 2018). For example, there are more than 700 pages of records from Catholic Charites,



                                                  9
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 10 of 21



where the Plaintiff received mental health treatment.3 (R. 446-494, 688-736, 737-930, 931-1043,

1052-1166, 1167-1382.) There are so many pages of records from Catholic Charities because the

notes from each individual or group therapy session also contain a chronologically progressive list

of each of the Plaintiff’s prior sessions. (See, e.g., R. 1140-1150) (eleven pages of records for one

individual therapy session, only four of which contain substantive information related to that visit).

Very little information, if any, can be gleaned from these records relating to the Plaintiff’s physical

impairments.

       Records from the Plaintiff’s other medical providers4 are also not as extensive as they

might appear on a “superficial level.” Holt, 2018 WL 1293095, at *7. There are many duplicative

records and treatment notes from immaterial medical visits long before the relevant time period.

In sum, the medical records are not sufficiently “voluminous” as contemplated by the Second

Circuit in Tankisi. Compare Duffy v. Comm’r of Soc. Sec., No. 17-CV-3560 (GHW) (RWL), 2018

WL 4376414, at *10 (S.D.N.Y. Aug. 24, 2018), rep. and recommendation adopted, No. 1:17-CV-

3560 (GHW), 2018 WL 4373997 (S.D.N.Y. Sept. 13, 2018) (“At four hundred and forty

five pages, the record is relatively scant, and there is nothing in the treating notes setting forth

Duffy’s ability to function in a work setting.”) with Sena v. Berryhill, No. 3:17-CV-0912 (MPS),

2018 WL 3854771, at *14 (D. Conn. Aug. 14, 2018) (lack of opinion from treating physician




3
       These records are considered in this discussion, despite that they relate to mental health
treatment, because they may nevertheless contain information related to the Plaintiff’s physical
impairments.
4
       These records are primarily from the Plaintiff’s primary care physician, Dr. Franco Gallaso
(R. 620-637, 638-647, 1044-1051), her neurologist, Dr. Jianhui Zhang (R. 15-25, 495-512, 668-
677), her OBGYN, Dr. Eleanor A. Berry (R. 524-599) and gastroenterologist specialists related to
GERD treatment (R. 513-523, 600-619).
                                                  10
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 11 of 21



excused because 1,432-page record otherwise contained “ample information upon which to base

the RFC determination”).

        Far more important than the page count is the fact that the Plaintiff’s medical records do

not illuminate how her physical impairments affect her “ability to work, or her ability to undertake

her activities of everyday life.” Guillen, 697 F. App’x at 109. Take, for example, her diagnosis

of essential tremor. “Essential tremor” is “a common, usually familial disorder of movement that

is characterized by involuntary rhythmic trembling of the hands, arms, and face usually with

nodding of the head and tremulousness of voice that is exacerbated by anxiety and by

activity. . . .”   Essential Tremor, Merriam-Webster Medical Dict., https://www.merriam-

webster.com/medical/essential%20tremor (last visited Aug. 12, 2020). The Plaintiff’s medical

record contains 29 pages of treatment records from her neurologist, Dr. Jianhui Zhang,5 discussing

the diagnosis and the course of medication he prescribed for it. But the notes contain no data on

the degree to which the tremor would interfere with her ability to do a particular job. They say,




5
       The Plaintiff began treatment with Dr. Zhang in May 2015 (R. 325), continuing through
the benefits hearing. (See R. 61) (testimony that the Plaintiff saw her neurologist the morning of
the hearing). The record before the ALJ contained treatment notes from six visits with Dr. Zhang
from 2015 and 2016. (R. 495-508, 668-673). The Plaintiff submitted records to the Appeals
Council (R. 13) from three additional visits with Dr. Zhang in 2017 and 2018 (R. 15-25).

         The additional records submitted to the Appeals Council form a separate basis for appeal.
Specifically, the Plaintiff argues that the ALJ failed to develop the record by not obtaining
“treatment notes from [her] neurologist” resulting in “nearly two years” of missing medical
evidence. (ECF No. 15-1, at 10.) This argument is largely moot because on remand, the ALJ will
have the records provided to the Appeals Council. To the extent there are additional records from
the relevant period, such as from the Plaintiff’s visit on May 24, 2018 (R. 61), the ALJ should also
attempt to obtain these records when soliciting the opinion from Dr. Zhang. For purposes of the
discussion in this section, however, the Court is permitted to consider the additional records as
part of the entire administrative record. See Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996) (“[W]e
hold that the new evidence submitted to the Appeals Council following the ALJ’s decision
becomes part of the administrative record for judicial review when the Appeals Council denies
review of the ALJ’s decision.”).
                                                11
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 12 of 21



for example, that the Plaintiff’s hands “shak[e] . . . when she is reaching for a cup or writing,” but

they do not say how often or how violently. (R. 498.) They report that medication “is helping”

(R. 501), and that the tremor was “much better” after she was switched from one medication to

another (R. 506)—but they do not say whether, after administration of that medication, the Plaintiff

has the residual capacity to do any particular task. In short, none of these records contain any

statements that might be construed as assessments of the Plaintiff’s functional or work-related

limitations resulting from her physical impairments.

       The lack of substantive records about the Plaintiff’s functional limitations is particularly

apparent when considering the ALJ’s RFC determination. For example, the ALJ determined that

the Plaintiff was able to perform “light work”—which requires, among other things, “lifting no

more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10

pounds.” 20 C.F.R. § 416.967(b). None of the Plaintiff’s treating providers made any such

assessment, nor is such information contained in the medical records. See Cote v. Berryhill, No.

3:17-CV-095 (WWE), 2018 WL 1225543, at *4 (D. Conn. Mar. 9, 2018) (“Although the medical

record is lengthy, plaintiff’s capacity to engage in light work employment is not resolved by the

treatment notes.”); Blackert v. Berryhill, No. 3:16-CV-1327 (JCH), 2017 WL 3168580, at *6 (D.

Conn. Jul. 26, 2017) (holding that, in the in the absence of a treating physician opinion, the record

did not contain substantial evidence that the plaintiff could satisfy lifting requirements of “medium

work”). Here, the only evidence directly related to the Plaintiff’s ability to lift, was her testimony

during the benefits hearing that she cannot lift more than 10 pounds and has difficulty lifting in

general because of her tremor and cervical spine impairment. (R. 63, 70-71, 76.)




                                                 12
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 13 of 21



       Accordingly, the Court concludes that in the absence of functional assessments by the

Plaintiff’s treating providers, her medical records are not “sufficiently comprehensive to permit an

informed finding by the ALJ.” Sanchez, 2015 WL 736102, at *6 (internal quotations omitted).

                            b. Non-Examining State Agency Consultants

       When the record “do[es] not shed any light” on a claimant’s RFC, the opinion of a non-

examining state agency consultant is ordinarily not a sufficient substitute for the opinion of the

claimant’s treating provider. Guillen, 697 F. App’x. at 108-09 (remand required where “the

medical records obtained by the ALJ [did] not shed any light on Guillen’s residual functional

capacity, and the consulting doctors did not personally evaluate Guillen”); see also Card v.

Berryhill, No. 3:18-CV-1060 (AWT), 2019 WL 4438322, at *4 (D. Conn. Sept. 16, 2019) (same).

Stated differently, opinions by non-examining consultants cannot fill the gap created by the

absence of treating physician opinions when the medical records “do[] not provide a sufficient

basis” to determine a claimant’s RFC. Borelli v. Berryhill, No. 3:18-CV-0801 (VLB), 2019 WL

4233586, at *13 (D. Conn. Sept. 6, 2019). Courts have held that “[r]emand is . . . necessary” under

these circumstances. Martinez v. Berryhill, No. 3:17-CV-0843 (SRU), 2019 WL 1199393, at *11

(D. Conn. Mar. 14, 2019).

       In this case, the ALJ placed “great weight” on the opinions of non-examining state agency

physicians to support his RFC determination. (R. 40.) Yet the underlying medical records did not

“shed any light” onto the Plaintiff’s functional and work-related limitations. Guillen, 697 F.

App’x. at 108-09. Therefore, these opinions do not constitute “sufficient evidence from which an

ALJ can assess the [Plaintiff’s] residual functional capacity.” Tankisi, 521 F. App’x at 34; see

Dowling v. Saul, No. 3:19-CV-01170 (WIG), 2020 WL 2079113, at *5 (D. Conn. Apr. 30, 2020)

(“The ALJ’s reliance on the assessment by the State Agency physicians is problematic because



                                                13
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 14 of 21



there is no medical opinion from a treating physician and/or specialist addressing the functional

limitations that flow from Plaintiff’s physical impairments to support the ALJ’s physical RFC

findings.”); Byrne v. Berryhill, No. 3:19-CV-0066 (RAR), 2020 WL 373076, at *4 (D. Conn. Jan.

23, 2020) (same); Card, 2019 WL 4438322, at *4 (remanding where medical records did not shed

light into RFC and ALJ “only refers to the opinions of nonexamining state agency physicians”);

Alamo v. Berryhill, No. 3:18-CV-00210 (JCH), 2019 WL 4164759, at *6–8 (D. Conn. Sept. 3,

2019) (finding that ALJ failed to develop the record by not obtaining treating physician opinion

“notwithstanding” opinions by examining and non-examining consultants and further, that medical

records and consulting opinions were insufficient to support “light work” determination).6

                           c. Activities of Daily Living

       The Commissioner evidently contends that the evidentiary gap can be filled by the

Plaintiff’s own statements about her activities of daily living (ECF No. 17, at 7), but that argument

is unpersuasive under the facts of this case. In formulating an RFC, the ALJ is of course entitled

to consider “descriptions and observations” made by a claimant about her own limitations. 20

C.F.R. § 416.945(a)(3). Reports of these daily activities, however, must “offer insight on how

plaintiff’s impairments affect her ability to work and undertake activities of daily life.” Compare

Keovilay v. Berryhill, No. 3:19-CV-0735 (RAR), 2020 WL 3989567, at *4-5 (D. Conn. Jul. 15,

2020) (affirming ALJ’s RFC determination, which was based on opinions by examining and non-

examining consultants as well as Plaintiff’s statements that she “walks her dog for up to an hour

in the morning and an hour at night, walks three to four times a week, performed household chores,




6
        It is worth noting that the only examining source whose opinion the ALJ relied upon—
consulting psychologist Dr. Mark Kaplan—referenced the Plaintiff’s “very significant medical
history” and recommended that she be “evaluated by a physician to determine the nature and extent
of her problems and how it impacts her ability to be employed.” (R. 663.)
                                                 14
          Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 15 of 21



and cared for her boyfriend’s disabled mother”) with Newton v. Berryhill, No. 3:18-CV-1244

(MPS), 2019 WL 4686594, at *4 (D. Conn. Sept. 26, 2019) (finding that plaintiff’s activities of

“self-care,” trying to “help out with his grandson,” driving his “grandson to work a few times a

week,” and “prepar[ing] light meals, sweep[ing], and go[ing] for short walks” did not “constitute

substantial evidence that his functional abilities are in excess of those alleged, and in any event do

not support specific findings that he can” engage in light work) and Blackert, 2017 WL 3168580,

at *7 (finding that “a trip to Florida, going out to dinner, going camping with her boyfriend once,

exercising, and completing chores” was of “little probative value without knowing more details

about the activities” because “while these activities may indicate that [the plaintiff] is capable of

some degree of physical exertion, they say almost nothing about her capacity to perform medium

work”).

       The ALJ based his physical RFC determination in part upon the Plaintiff’s “admi[ssions]

to activities such as cooking for large events and cleaning/organizing her home” (R. 40), but these

activities do not confirm that the Plaintiff can work up to the level of the RFC. The ALJ found

that the Plaintiff’s RFC included the “capacity to perform light work as defined in 20 CFR

404.1567(b),” subject to several qualifications (R. 35), but “[l]ight work involves lifting [up to] 20

pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds.” 20 C.F.R.

§ 404.1567(b). Without additional information, nothing about the Plaintiff’s “cooking for large

events and cleaning/organizing her home” supports the conclusion that she can lift twenty pounds

and frequently lift and carry ten. In this respect, the ALJ’s discussion of the Plaintiff’s activities

of daily living is similar to the administrative law judges’ discussions in Newton and Blackert—

they do not speak to the Plaintiff’s capacity to perform “light work” or the functional limitations

caused by her physical impairments.



                                                 15
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 16 of 21



                          d. Conclusion

       Accordingly, the Court concludes that the Plaintiff’s medical records, her activities of daily

living and the opinions by the non-examining state agency consultants do not constitute “sufficient

evidence from which” the ALJ could determine her RFC such that opinions from her treating

providers were unnecessary. Tankisi, 521 F. App’x at 34. Remand is therefore warranted. See

Dowling, 2020 WL 2079113, at *7 (“Because there is no medical source opinion or functional

assessment supporting the ALJ’s finding that [the claimant] can perform light work with

limitations, the Court concludes that the RFC determination is without substantial support in the

record and a remand for further administrative proceedings is appropriate.”); Delgado v. Berryhill,

No. 3:17-CV-0054 (JCH), 2018 WL 1316198, at *7-10 (D. Conn. Mar. 14, 2018).

       The ALJ “should develop the record as necessary to obtain opinions as to the Plaintiff’s

functional limitations from her treating and/or examining sources, obtain a consultative physical

examination and/or a medical expert review, and/or obtain a functional capacity evaluation, and

thoroughly explain his findings in accordance with the regulations.” Dowling, 2020 WL 2079113,

at *7; see also Martin v. Berryhill, No. 16-CV-6184 (FPG), 2017 WL 1313837, at *4 (W.D.N.Y.

Apr. 10, 2017) (“There were many avenues available to the ALJ to fill the gap . . . .”). The

Commissioner on remand “should employ whichever of these methods are appropriate to fully

develop the record as to [the Plaintiff’s] RFC.” Dowling, 2020 WL 2079113, at *7.

                  ii. Mental Health Impairments

       The same principles guide the Court’s analysis with respect to the necessity for mental

health opinions. However, there are two significant differences between the ALJ’s physical and

mental RFC determinations. First, the Plaintiff’s mental impairments were actually evaluated by

a consulting examiner, Dr. Mark Kaplan. (R. 662-667.) Second, the mental health records from



                                                16
         Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 17 of 21



Catholic Charities contain more information than do the records related to her physical

impairments. Despite these differences, the Court concludes that they do not provide “sufficient

evidence from which” the ALJ could determine the Plaintiff’s mental RFC. Tankisi, 521 F. App’x

at 34.

         As a starting point, the “duty to develop the record is particularly important where an

applicant alleges [she] is suffering from a mental illness” because of the “difficulty in determining

whether these individuals will be able to adapt to the demands or stress of the workplace.” Caruso

v. Saul, No. 3:18-CV-1913 (RMS), 2019 WL 5853527, at *5 (D. Conn. Nov. 8, 2019) (internal

quotation marks omitted). Therefore, “[t]he mandate of the treating physician rule to give greater

weight to the opinions of doctors who have a relationship with a plaintiff is particularly important

in the mental health context.” Urena v. Berryhill, No. 18-CV-3645 (JLC), 2019 WL 1748131, at

*14 (S.D.N.Y. Apr. 19, 2019) (internal quotation marks omitted).

         Additionally, the Second Circuit has “cautioned that ALJs should not rely heavily on the

findings of consultative physicians after a single examination.” Selian v. Astrue, 708 F.3d 409,

419 (2d Cir. 2013) (per curiam). This “concern is even more pronounced in the context of mental

illness” because a “one-time snapshot of a claimant’s status may not be indicative of her

longitudinal mental health.” Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019). Therefore,

consultative reports “should be given limited weight.” Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir.

1990). “This is justified because consultative exams are often brief, are generally performed

without benefit or review of claimant’s medical history and, at best, only give a glimpse of the

claimant on a single day.” Id. (internal quotation marks omitted). This is particularly true where,

as here, the consultative examiner does not review the underlying medical records. Id.; see also

Swiantek, 588 F. App’x. at 84 (“The ALJ in this case based his findings on the psychiatric



                                                 17
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 18 of 21



evaluation of a consultative psychologist who personally examined [the claimant] as well as [the

claimant’s] complete medical history and treatment notes, which themselves contained multiple

psychological assessments of [the claimant].”).

       In this case, the ALJ “accounted for” the Plaintiff’s mental impairments by “limiting her

to simple, repetitive tasks in an environment with occasional interactions with the public,

coworkers, supervisors and no teamwork or collaborative tasks.” (R. 39.) In arriving at the mental

RFC, the ALJ gave “great weight” to the opinions of Dr. Kaplan. (R. 39-40.) Strong reliance on

this sort of opinion, however, is precisely what the Second Circuit has cautioned against. Estrella,

925 F.3d at 98. Additionally, Dr. Kaplan did not review any of the Plaintiff’s medical records,

except for her disability application. (R. 662) (“DD application was the only record” Dr. Kaplan

reviewed). And while he included a “Functional Information” section in his report, that section

related principally to “Activities of Daily Living” and contained only a single sentence about the

impact of her mental impairments on her ability to work. (R. 665) (“She is quite emotionally labile

at this time and while she might be able to attend a work like setting initially if she saw the

importance of it; however, she could not sustain this and would isolate herself very quickly.”).

The “Functional Assessment” section likewise contained no discussion specifically related to the

Plaintiff’s ability to work, let alone of her ability to do “repetitive” work “in an environment with

occasional interactions with the public, coworkers [and] supervisors” as claimed in the RFC. (R.

666, 35.) In summary, the Court concludes that Dr. Kaplan’s evaluation did not obviate the need

for opinions from the Plaintiff’s treating providers.

       The treatment records from Catholic Charities likewise fail to provide a sufficient basis to

support the mental RFC determination. The notes from each individual and group therapy session

generally contain a “mental status/clinical status” evaluation by the individual provider. (See, e.g.,



                                                  18
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 19 of 21



R. 755, 762, 769, 776, 939, 948, 957.) These assessments contain the provider’s evaluations of,

among other things, the Plaintiff’s attitude, affect, mood, speech, thought process and content,

memory, orientation, judgment, and insight. (Id.) The notes then contain brief summaries of the

content of the therapy session, including descriptions of the Plaintiff’s current mental health

concerns and the providers’ recommendations and action plans. (See, e.g., R. 756, 763, 770, 777,

940, 949, 958.) While this sort of raw data is “certainly probative of [a claimant’s] mental RFC,”

Richardson v. Berryhill, No. 3:18-CV-00448 (KAD), 2019 WL 4764834, at *6 (D. Conn. Sept.

30, 2019), it is nevertheless raw data. Without more, such data does not provide a sufficient basis

for assessing a claimant’s “mental ability to perform work.” Caruso, 2019 WL 5853527, at *7.

To be sure, the Catholic Charities notes document episodes of improvement as well as decline in

the Plaintiff’s mental health (R. 36-39), but in such cases the “necessity of a medical source

statement [is] all the more apparent.” Caruso, 2019 WL 5853527, at *7.

       Accordingly, the Court concludes that the record did not contain “sufficient evidence from

which an ALJ can assess the petitioner’s residual functional capacity” with respect to the Plaintiff’s

mental impairments as well as her physical impairments. Tankisi, 521 F. App’x at 34; Sanchez,

2015 WL 736102, at *5. On remand, the ALJ shall seek the opinions of the Plaintiff’s treating

provider(s) at Catholic Charities.

           B. Remaining Arguments

       Because the Court is remanding this matter for further development of the record, it does

not reach the Plaintiff’s remaining arguments. “The issue of whether an ALJ has satisfied his

obligation to develop the record is one that must be addressed as a threshold issue.” Camarota v.

Comm’r of Soc. Sec., No. 3:19-CV-0133 (RMS), 2020 WL 132437, at *5 (D. Conn. Jan. 13, 2020)

(internal quotation marks omitted). The Court declines to address the plaintiff’s remaining



                                                 19
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 20 of 21



arguments because “upon remand and after a de novo hearing, [the ALJ] shall review this matter

in its entirety.” Faussett v. Saul, No. 3:18-CV-738 (MPS), 2020 WL 57537, at *5 (D. Conn. Jan.

6, 2020) (internal quotation marks omitted); see also Delgado, 2018 WL 1316198, at *19 (holding

that because the case is “already being remanded for other reasons,” and “because [the Plaintiff’s]

RFC may change after full development of the record,” the ALJ is likely to need to reconsider the

other steps in the five-step analysis).

        On remand, and after further development of the record and a new hearing, the ALJ shall

consider the other claims of error not discussed in this decision. Pacheco v. Saul, No. 3:19-CV-

00987 (WIG), 2020 WL 113702, at *8 (D. Conn. Jan. 10, 2020) (“On remand, the Commissioner

will address the other claims of error not discussed herein.”); see also Moreau, 2018 WL 1316197,

at *4 (“Because the court finds that the ALJ failed to develop the record, it also suggests that the

ALJ revisit the other issues on remand, without finding it necessary to reach whether such

arguments would themselves constitute legal error justifying remand on their own.”).

IV.    CONCLUSION

        If a decision is reversed because it contains legal error or is not supported by substantial

evidence, the Court may “remand for a new hearing or remand for the limited purpose of

calculating benefits.” Henningsen, 111 F. Supp. 3d at 263 (internal quotation marks omitted).

However, remand for calculation of benefits is not appropriate when the record requires further

development. “In deciding whether a remand is the proper remedy, [the Second Circuit has] stated

that where the administrative record contains gaps, remand to the Commissioner for further

development of the evidence is appropriate.” Butts, 388 F.3d at 385. In this case, the Court has

determined that the matter should be remanded to the Commissioner for further development of

the record. Therefore, an order for the calculation of benefits is not appropriate.



                                                 20
        Case 3:19-cv-00726-TOF Document 19 Filed 08/13/20 Page 21 of 21



       For the reasons stated, the Plaintiff’s motion to reverse with an order for an award and

calculation of benefits is DENIED, but her alternative motion to reverse and remand for a new

hearing is GRANTED. The Commissioner’s motion to affirm is DENIED. The Commissioner’s

decision is VACATED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for

proceedings consistent with this decision. In light of the Court’s holdings, it need not reach the

merits of the Plaintiff’s other arguments. Therefore, this matter is remanded to the Commissioner

for further administrative proceedings consistent with this opinion. On remand, the Commissioner

shall address the other claims of error not discussed herein.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to enter

judgment in favor of the Plaintiff and close this case. The Clerk is further instructed that, if any

party appeals to this Court the decision made after this remand, any subsequent Social Security

appeal is to be assigned to the undersigned.

       It is so ordered.



                                                               /s/ Thomas O. Farrish
                                                             Hon. Thomas O. Farrish
                                                           United States Magistrate Judge




                                                 21
